DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In the reply filed on 11/6/20, applicant elected Group II (claims 13-19) drawn to a nozzle assembly without traverse. Claims 1-12, and 20-22 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. In the reply filed 2/23/21, applicant added claims 24-29. Dependent claim 24 is drawn to “the nozzle assembly of claim 13 in combination with said aspirator assembly”. Here it appears applicant is positively claiming the aspirator assembly in combination with the nozzle assembly. This appears to be confirmed in dependent claims 25-29 wherein applicant then refers to “the combination”. Thus, applicant is no longer claiming a nozzle assembly but a nozzle assembly “in combination” with an aspirator assembly. However, this was not the invention elected in the reply filed 11/6/20. Therefore, since claims 24-29 are directed to a non-elected invention (i.e. directed to the aspirator assembly of Group I which was not elected), claims 24-29 are withdrawn from consideration as being directed to a non-elected invention. 
Additionally, certain limitations added to claim 13 make it unclear if applicant is attempting to positively claim the aspirator assembly in claim 13. For example, the limitations “said nozzle assembly being configured whereupon when a pressurized primary gas is the pressurized primary gas flows through said internal passageways to said nozzle jets from which it exits said open free ends to create a venturi effect and partial vacuum adjacent said nozzle jets within the mixing chamber to draw ambient air from said ambient air inlet port past said check valve, into said mixing chamber and out of said outlet port” in lines 18-23 all come after “configured whereupon when” and all appear to be directed to the “configured for use in” limitations of line 1 of claim 13. Therefore, the examiner is giving applicant the benefit of the doubt in reading these limitations as extensions of the “configured for use in” limitations of line 1 wherein all these limitations are considered directed to the manner of employing the claimed apparatus (i.e. the intended use of the claimed apparatus) as in MPEP 2114 II. However, if applicant argues otherwise, claim 13 and all claims depending therefrom will be withdrawn from consideration as being directed to a non-elected invention given the election without traverse of the nozzle assembly (not the aspirator assembly) filed 11/6/20 and the amendment filed 2/23/21 would be held non-responsive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



It is unclear if applicant is attempting to positively claim the aspirator assembly in the body of claim 13. For example, the limitations “said nozzle assembly being configured whereupon when a pressurized primary gas is introduced into said primary gas inlet port the pressurized primary gas flows through said internal passageways to said nozzle jets from which it exits said open free ends to create a venturi effect and partial vacuum adjacent said nozzle jets within the mixing chamber to draw ambient air from said ambient air inlet port past said check valve, into said mixing chamber and out of said outlet port” in lines 18-23 all come after “configured whereupon when” and all appear to be directed to the “configured for use in” limitations of line 1 of claim 13. Therefore, the examiner is giving applicant the benefit of the doubt in reading these limitations as extensions of the “configured for use in” limitations of line 1 wherein all these limitations are considered directed to the manner of employing the claimed nozzle apparatus (i.e. the intended use of the claimed nozzle apparatus) as in MPEP 2114 II.
However, the intended scope of these limitations is unclear because it is unclear if these limitations are merely directed toward the intended use “configured for use in” in line 1 or if applicant is intending to positively claim the aspirator in the body of claim 13. For example, the inlet port 34, outlet port 32, the mixing chamber (interior of the aspirator body as in 0048 of the published application), and the check valve 36 are all part of the aspirator, not the nozzle assembly 26 in Fig 4. The term “within” in the last three lines of claim 13 may be attempting to 
Dependent claims are rejected based on their dependency to claim 13.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Forsythe US 3640645 as evidenced by or in view of Moran US 6004176 in further view of Kendrick US 20170307212.
 	Forsythe discloses:
 	13.  A nozzle assembly (see e.g. Figs 5-8) configured for use in an aspirator assembly for inflating inflatable emergency evacuation devices, the aspirator assembly including an ambient air inlet port, an outlet port, a mixing chamber, and a check valve located between the ambient air inlet port and the mixing chamber, the mixing chamber defining a gas flow path between the ambient air inlet port and the outlet port (These limitations following “configured for use in” are directed to the “intended use” or a “recitation with respect to the manner in which a claimed apparatus is intended to be employed” which do “not differentiate the claimed apparatus from a prior art apparatus”. See MPEP 2114 II. The nozzle assembly of Forsythe is capable of being employed in this manner [i.e. capable of this intended use]. Therefore, the nozzle assembly of Forsythe meets the limitations of the apparatus claim.), said nozzle assembly having a longitudinal axis (longitudinal axis parallel to e.g. nozzles 52) and comprising: 
a brace configured for mounting said nozzle assembly within the mixing chamber (Applicant discloses a cross brace and claims a broader brace which in light of the specification is simply a pipe/duct. Therefore, the 1st linear section [i.e. pipe 55] and second linear section in annotated st linear section [i.e. pipe 55] of Forsythe is structurally capable of being mounted to a mixing chamber [as evidenced by Moran] and thus the structure of Forsythe meets the limitations of the apparatus claim as per MPEP 2114 II.).
 	In the event “configured for mounting” would require the nozzle head 52 of Moran with the threadable coupling (as in col 8, lines 20-42 of Moran) including elements 44, 46, 52, 53, and 54, before the effective filing date of the application, one of ordinary skill in the art would have found it obvious to utilize the nozzle head of Moran in the nozzle assembly of Forsythe to gain the benefit of enabling threadable mounting of the nozzle assembly and/or assuring passage of the primary gas in one direction via the check valve 44 (as in col 8, lines 13-15 of Moran) and/or enabling connection of a pressurized gas source via a tubing at a receiving end 54 (as in col 8 lines 43-47 of Moran).
 	Forsythe further discloses a primary gas inlet port configured to receive a pressurized primary gas (inlet end of pipe 55);  and 
a plurality of passageway sections some of which form said brace (The four quadrants of the annular duct 48 are considered the sections wherein these sections correspond to applicant’s sections. Also middle ducts which connect to nozzles 52 are considered sections including the 1st and 2nd linear sections in annotated Fig 6 herein which form said brace.), said passageway sections lying in a plane perpendicular to said longitudinal axis (see e.g. Fig 7) and having internal passageways in fluid communication with said primary gas inlet port for receipt of a pressurized primary gas therein (55 is connected to 48 and the middle ducts which feed 52), 
 	Forsythe does not disclose said passageway sections being of a generally symmetrical cambered top and bottom airfoil shape cross section comprising a rounded leading end and a 
tapering trailing end, said leading end being directed in a second direction opposite to said first direction, said trailing end being directed in said first direction.

tapering trailing end, said leading end being directed in a second direction opposite to said first direction, said trailing end being directed in said first direction (see e.g. Fig 5B wherein the ducts have an airfoil shape).
 	Before the effective filing date of the application, one of ordinary skill in the art would have found it obvious to utilize an airfoil shape for the ducts of Forsythe as taught by Kendrick to gain the benefit of improving the aerodynamic characteristics of the ducts and/or to guide air in a desired manner as taught by Kendrick in 0115.


Merriam Webster Dictionary - Definition of brace:

    PNG
    media_image1.png
    1074
    755
    media_image1.png
    Greyscale


 	15.  The nozzle assembly of claim 13, wherein each of said tubular members includes a sidewall tapering in thickness toward said free end (see tapered ends of nozzles 52 and 54 of Forsythe in Figs 5 and 7).  
 
 	16.  The nozzle assembly of claim 13, wherein plural ones of said passageway 
sections conjoin with each other to form at least one ring-like structure (see Figs 6 and 8 of Forsythe). 
 
 	 Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Forsythe US 3640645 as evidenced by or in view of Moran US 6004176 in further view of Kendrick US 20170307212 in further view of Summer US 3791764.
 	Regarding claim 17, Forsythe as modified above discloses wherein plural ones of said passageway sections conjoin with each other to form a first elongated linear structure (see annotated Fig 6 of Forsythe below wherein the 1st and 2nd linear sections form an elongated linear structure).
 	Forsythe as modified above does not disclose plural ones of said passageway sections form a second elongated linear structure, said first elongated linear structure extending perpendicularly to said second elongated linear structure. 
 	However, Summer discloses plural ones of said passageway sections form a second elongated linear structure (see 3rd and 4th sections in annotated Fig 3 below), said first elongated linear structure extending perpendicularly to said second elongated linear structure st and 2nd sections which are perpendicular to 3rd and 4th sections in annotated Fig 3 below).
 	Before the effective filing date of the application, one of ordinary skill in the art would have found it obvious to configure the aspirator of Forsythe as modified above to include the 3rd and 4th sections of Summer and the angled sections of Summer to gain the benefit of providing additional nozzle flow in the center portion of the aspirator.
	Regarding claim 19, Forsythe as modified above discloses wherein said first elongated linear structure (55 of Forsythe) includes an end portion at which said primary gas inlet port is located (end of 55 of Forsythe is considered inlet port, or the receiving end 54 of Moran is considered the inlet port [as in col 8 lines 43-47 of Moran] if the Moran necessarily needs to be applied to meet the limitations of the “configured for mounting” limitations of claim 13).


    PNG
    media_image2.png
    488
    583
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    444
    513
    media_image3.png
    Greyscale




Response to Arguments
 	Regarding applicant’s arguments directed to claims 24-29, as detailed above these claims are withdrawn from consideration as being directed to a non-elected embodiment and thus the arguments are moot. 
 	Regarding applicant’s arguments directed to claims 13, 15-17, and 19:



Applicant agues:
For example, the primary reference, i.e., the Forsythe reference, does not disclose a nozzle assembly configured for disposition within a mixing chamber of an aspirator assembly. Rather Forsythe discloses a multi-stage aspirator assembly having an outer duct or conduit 42, an inner duct or conduit 44, and an annular conduit 48. The inner and annular ducts are mounted within the annular duct by a plurality of struts 51. Those struts are not passageway sections, such as that claimed in amended Claim 1. Moreover, while Forsythe discloses a plurality of tubular nozzles, those tubular nozzles are not mounted and configured as set forth in amended Claim 1. In particular, Forsythe discloses a plurality of tubular nozzles 52 is located outside the outer duct or conduit 42 and a plurality of tubular nozzles 54 is located outside the inner duct or conduit 44. Thus, the nozzles 52 and 54 are not configured to be located within a mixing chamber. Moreover, Forsythe does not disclose a brace made up of some passageway sections of the nozzle assembly to mount the nozzle assembly within a mixing chamber. Rather the nozzles 52 and 54 are joined together by a common pipe 55, which is mounted outside the ducts or conduits 42, 44 and 46 by some means, not shown.


 	Examiner answers:

 	Claims 13, 15-17 and 19 are directed to a nozzle assembly. The “configured for use in” in line 1 of claim 13 does not require the claimed nozzle assembly be in an aspirator assembly. It merely requires the nozzle assembly be capable of being used in an aspirator assembly. Therefore, applicant’s arguments are not persuasive as they do not correspond with the actual claim language. 
 	Regarding the claimed brace, applicant discloses a cross brace and claims a broader brace which in light of the specification is simply a pipe/duct. The 1st and 2nd linear sections (pipes/ducts) of Forsythe in annotated Fig 6 herein are a brace in the same manner applicant discloses a brace.
	Additionally, Moran provides evidence that nozzles can be mounted in a mixing chamber 14. Thus, the nozzle assembly of Forsythe is capable of being mounted in a mixing chamber.  

Applicant agues:





 	Examiner answers:
 	Applicant references “some air flow” thereby ignoring the air flow drawn across the longitudinal axis of the nozzle assembly drawn in by the air flow out of the nozzles 52, 54 which is the purpose of the aspirator of Forsythe (see aspirator and aspiration of fluids throughout Forsythe including the title). 

Applicant agues:

Even assuming arguendo that it would be obvious to go to the Kendrick reference, it still would not result in a disclosure of the device now claimed in amended Claim 1. For example, the Kendrick device is a fuel nozzle for a burner and is not for an aspirator assembly to inflate an inflatable emergency evacuation device, a non-analogous art. 



 	Examiner answers:
 	Both Forsythe and Kendrick utilize ducts/pipes for transporting gasses. Kendrick provides motivation to shape pipe/ducts aerodynamically wherein these motivations would be applicable to the ducts/pipes of Forsythe. As one of ordinary skill in the art would understand, basic elements such as ducts/pipes are useful in a variety of applications and thus the clear teaching and motivations of Kendrick would be applicable in a variety of applications which utilize ducts/pipes. 


Applicant agues:


Moreover, the embodiment of the tapered fuel nozzle 105 of the Kendrick reference upon which the Office Action relies, and which is shown in Figs. 1 and 2A is the only fuel nozzle disc in the form of a tapered fuel nozzle having passageway sections of an air foil shape. However, the tapered fuel nozzle 105 does not include any passageway sections that form a brace for mounting the nozzle within a mixing chamber. Further still, the Kendrick tapered fuel nozzle 105 does not include hollow tubular member nozzle jets, such as now claimed in amended Claim 1. To the contrary, the tapered fuel nozzle 105 of Kendrick includes plural apertures or openings 108. Those openings are not tubular members designed to produce a venturi effect and partial vacuum as called for in amended Claim 1. That feature is of considerable importance in the subject invention to ensure proper operation of the aspirator assembly, but is of no advantage (and may in fact be a detriment) to the operation of a burner. Accordingly it is respectfully submitted that Claim 13, as amended, is allowable over the cited prior art, and prompt allowance of Claim 13 is respectfully requested.


Examiner answers:
Applicant is arguing the references individually rather than arguing the actual combination set forth in the rejections. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejections merely changed the shape of the pipes/ducts of Forsythe based on the known shape of pipes/ducts of Kendrick and the motivation provided by Kendrick. The fact that Kendrick does not include certain claimed elements is irrelevant as the rejection does not rely on Kendrick to teach these elements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746